Citation Nr: 1744102	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  16-34 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.

5.  Entitlement to service connection for a lipoma of the back, to include as due to herbicide exposure.

6.  Entitlement to service connection for a skin condition, to include as due to herbicide exposure. 

7.  Entitlement to a disability rating in excess of 30 percent for service-connected ischemic heart disease with a history of myocardial infarction.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1972, with service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains medical records that are not associated with VBMS.  Otherwise, LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand regarding all claims on appeal is required to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA).  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  Efforts were made by the RO in 2011 to obtain records from the SSA pertaining to the Veteran's claim for disability benefits with that agency.  However, an April 2011 memo notes that the compact disc received from SSA, reportedly containing the Veteran's medical records, was unreviewable because a hole had been punched through it.  No further attempts to obtain the records were completed.  Accordingly, remand is necessary in order to obtain any outstanding relevant SSA records.

Next, remand is required to obtain outstanding private treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1) (2016).  In an August 2017 brief, the Veteran's representative reported that the Veteran had recently undergone treatment for his heart disorder.  The representative noted that records of this treatment were not associated with the Veteran's record and requested a remand to obtain these records.  In a September 2017 statement, the Veteran's spouse reported that the Veteran had a stent inserted in his heart in December 2016 and receives most cardiology treatment outside of the VA health system.  In addition, the Veteran has noted that he is seeking outside opinions and treatment for his claimed neurological disorders of the upper and lower extremities and skin.  On remand, efforts should be made to obtain outstanding private records of the Veteran's heart, neurologic, and dermatology treatment. 

Next, remand is required for the Veteran's service connection claims.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, the Veteran first complained of tingling in his arms and legs in September 2013 at the VA Medical Center.  It was noted that he had never mentioned these symptoms previously.  An October 2013 VA examination note reported no documented evidence of neuropathy.  The same note showed that the Veteran had a lipoma.  In his May 2014 notice of disagreement, the Veteran described having numbing and tingling since before he was married in 1974.  He reported being diagnosed with carpal tunnel at VA in February 2014 and reported that he was seeing an outside doctor for a second opinion.  He also noted that he had never been treated for his skin disorder with VA.  The Board finds that these reports are competent evidence of symptoms of a disability.  The Board notes that the Veteran essentially reiterated this history in his December 2015 DRO hearing, noting that he started having symptoms resembling peripheral neuropathy in 1974, shortly after his separation from service.  He related it to his exposure to Agent Orange.  The Veteran also described the onset of a skin disorder shortly after he separated from service.  With the Veteran's presumed exposure to Agent Orange and his competent statements regarding continuity of symptomatology, the Board finds that he has satisfied the low threshold required for a finding that there is an indication that his claimed symptoms may be related to his active service.

The Board notes that the Veteran claims service connection for various disabilities on presumptive and direct theories of entitlement, mostly based on his exposure to Agent Orange during his military service.  In this regard, there are two avenues for service connection based on Agent Orange exposure.  First, certain enumerated disorders may be presumptively service-connected if the Veteran service in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  This presumption applies to the Veteran based upon his service.  For early-onset peripheral neuropathy, the disorder must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  The same is true of chloracne, a skin disorder.  38 C.F.R. § 3.307(a)(6)(ii).  

Second, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Thus, the Veteran should be scheduled for a VA examination and opinion to determine the likely etiology of any current peripheral neuropathy and skin disorders on a non-presumptive direct basis, to include as due to the assumed herbicide exposure.  

Also, another examination should be scheduled for service-connected ischemic disease.  When a claimant asserts, or the evidence suggests, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The most recent examination was conducted in May 2016.  In the September 2017 statement by the Veteran's spouse, she suggested that the Veteran was becoming tired all the time and was limited more so than described at the time of his May 2016 examination.  Because the Veteran had yet another heart procedure in December 2016, the Board finds a new examination is warranted.  


Last, TDIU must be remanded as it is inextricably intertwined with the issues on appeal that are being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Whether the Veteran succeeds in his current claims for compensation directly bears on the merits of a TDIU claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Records must be sought pertaining to his claimed peripheral neuropathy of the upper extremities, skin disorder, and disorder identified as a lipoma.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed peripheral neuropathy of the upper and lower extremities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  


a.  The examiner must determine what disabilities of the upper and lower extremities the Veteran has had during the claim and appeal period, to include peripheral neuropathy.  

b.  For each diagnosed upper extremity neurological disorder, the examiner must determine whether it at least as likely as not (i.e., 50 percent or more probable) that that disorder began during service or is otherwise causally related to the Veteran's presumed herbicide exposure in service (regardless of a finding that the Veteran's type of peripheral neuropathy is not the "early-onset" type presumed to be associated with herbicide exposure)?  

c.  For each diagnosed lower extremity neurological disorder, the examiner must determine whether it at least as likely as not (i.e., 50 percent or more probable) that that disorder began during service or is otherwise causally related to the Veteran's presumed herbicide exposure in service (regardless of a finding that the Veteran's type of peripheral neuropathy is not the "early-onset" type presumed to be associated with herbicide exposure)?  

In rendering this opinion, the examiner must address the Veteran's competent lay statements describing the onset of extremity numbness and tingling beginning in 1974, shortly after he separated from service.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed skin disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must determine what skin disorders the Veteran has had during the appeal period, to include his claimed rashes and lipoma.  

b.  For each diagnosed skin disorder, the examiner must determine whether it at least as likely as not (i.e., 50 percent or more probable) that that disorder began during service or is otherwise causally related to the Veteran's presumed herbicide exposure in service (regardless of a potential finding that the Veteran's type of skin rash is not is not chloracne or other acneform disease consistent with chloracne presumed to be associated with herbicide exposure)?  

In rendering this opinion, the examiner must address the Veteran's competent lay statements describing the onset of skin symptoms beginning shortly after he separated from active service.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected ischemic heart disease with a history of myocardial infarction.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




